                                                                                   USDC SDNY
                                                                                   DOCUMENT
                                                                                   ELECTRONICALLY FILED
                                                       March 16, 2020              DOC #:
                                                                                   DATE FILED: 3/18/20
BY ECF
The Honorable Gregory H. Woods
United States District Judge
United States Courthouse                                   MEMORANDUM ENDORSED
500 Pearl Street
New York, New York 10007

       Re:     Williams v. Construction Realty Services Group, Inc., et al.
               Case No.: 19-cv-02973 (GHW)

Dear Judge Woods:

        My firm represents Plaintiff Tierra Williams in the above-referenced matter. I am in
receipt of the Court’s order adjourning the trial date due to coronavirus concerns. With the
consent of counsel for Defendants, I write to request a four week adjournment of the deadline for
submission of pre-trial materials, currently March 19, 2020, until April 17, 2020, and to inform
the Court of the status of this action.

        As I believe the parties have informed the Court, settlement discussions relating to this
action, as well as to several other actions against Defendants, have been conducted in connection
with an investigation of Defendants by the New York State Attorney General’s Office. I was
informed last week that a settlement in principle had been reached which would apply to Ms.
Williams’ claims in this action. It will, however, take some time, perhaps several weeks, for the
settlement to finalized and approved on both sides as well as several months for the settlement
payments to be made.

       While I am not prepared to dismiss the action, especially because neither Ms. Williams
nor myself are direct parties to the settlement, I believe it would be prudent to adjourn the date
for submission of pre-trial materials so that neither the parties nor the Court expend resources on
preparing for a trial that it appears will not be necessary.

        In addition, while it may be the Court’s practice, as it is the practice of other judges of the
Court, to dismiss cases with leave to renew upon notification that a settlement in principle has
been reached, I request that the Court not do so here, and in fact I request that the Court leave the
case open, or at minimum condition any dismissal with leave to renew, for the period until the
settlement moneys are paid, which should be no more than six months. I understand this is an
unusual request, but it is also an unusual situation, as Ms. Williams is, apart from a claim as third
party beneficiary of the Attorney General’s settlement, dependent upon Defendants and the
Attorney General to obtain relief. I believe it is appropriate for Ms. Williams to have the ability
to pursue her case if the settlement falls through or the money is not paid.

         90 Broad Street, New York, New York 10004, www.gslawny.com, Tel: 212.847.8315
        Thank you for your attention to this matter. To the extent the Court has questions, the
parties are available at the Court’s convenience for a conference or telephone conference.

                                                     Sincerely yours,

                                                     /s

                                                     Jason L. Solotaroff

cc:    Lisa Skruck, Esq.




Application granted. The deadline to submit pre-trial materials is extended from March 19, 2020 to April
17, 2020.

SO ORDERED.
                                                           _____________________________________
Dated: March 17, 2020                                             GREGORY H. WOODS
New York, New York                                               United States District Judge




                                                 2
